PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

LS3 Lyft 
656 W Randolph St. 
Floor 5W 
Chicago, IL 60661

In re Application of: Ritwik Das 
Serial No.: 16916029          
Filed: June 29, 2020 
Docket: L440.USNP00 
Title: SYSTEMS AND METHODS FOR TRANSFERRING MAP DATA BETWEEN DIFFERENT MAPS
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)




This is a decision on the request for suspension of examination, filed on 04 February 2022, under 37 C.F.R. §1.103(a).

The petition is DENIED.


REVIEW OF FACTS

On 04 February 2022, Petitioner requested suspension of examination under 37 CFR 1.103(a) for a period of 6 months from the earliest filing date for which benefit is claimed.

REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.



MPEP 709(I)(A) Suspension of Action, states in part:
A request that action in an application be delayed will be granted only under the provisions of 37 CFR 1.103, which provides for "Suspension of Action." A petition for suspension of action under 37 CFR 1.103(a)  must:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) be presented as a separate paper;
(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g);
(C) request a specific and reasonable period of suspension not greater than 6 months; and
(D) present good and sufficient reasons why the suspension is necessary.
If the requirements of 37 CFR 1.103(a)  are not met, applicants should expect that their applications, whether new or amended, will be taken up for action by the examiner in the order provided in MPEP § 708, Order of Examination.

ANALYSIS AND DECISION

In regards to reasons as to why the suspension of action is necessary, petitioner states:
“Applicant submits that Applicant’s business, operations, and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans, travel restrictions and shelter-in-place orders. The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for Applicant’s platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”

The reasons for suspension broadly reference pandemic impacts without providing specific information as to the impact that the pandemic is having on Applicant’s ability to prosecute the subject application.  Accordingly, the reason provided in the petition is not “good and sufficient” as required by 37 CFR 1.103(a)(1).

The petition is therefore DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to James Wozniak at (571) 272-7632. 
 
/James Wozniak/________
James Wozniak, Quality Assurance Specialist
TC2600